Citation Nr: 0611608	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  97-33 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 
30, 1993, for the grant of service connection for residuals 
of cold injuries, shell fragment wounds, and phosphorus 
burns, originally claimed as entitlement to reinstatement of 
compensation benefits based upon service-connected 
disabilities.

2.  Entitlement to an increased rating for residuals of cold 
injuries to the lower extremities (bilateral), evaluated as 
10 percent disabling prior to January 12, 1998, based on an 
initial grant of service connection.

3.  Entitlement to an increased rating for residuals of cold 
injuries to the left lower extremity, evaluated as 10 percent 
disabling from January 12, 1998, based on an initial grant of 
service connection.

4.  Entitlement to an increased rating for residuals of cold 
injuries to the right lower extremity, evaluated as 10 
percent disabling from January 12, 1998, based on an initial 
grant of service connection.

5.  Entitlement to an increased (compensable) rating for 
residuals of fractures of the bilateral lower extremities, 
based on an initial grant of service connection.

6.  Entitlement to an increased (compensable) rating for scar 
residuals of phosphorus burns and shell fragment wounds to 
the left leg, right thigh, right abdomen, and left hand, 
based on an initial grant of service connection.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son-in-law


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945 and from March 1951 to October 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions in October 1995 and 
June 2000 of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO), which essentially granted 
service connection for the disabilities that are the subject 
of this appeal but denied an effective date for the grant of 
service connection earlier than September 30, 1993.

The record shows that the veteran has claimed entitlement to 
service connection for tinnitus and bilateral hearing loss 
(VA outpatient treatment record dated in January 2003 and a 
statement by the veteran in August 2003), for bilateral 
shoulder disabilities diagnosed as torn rotator cuffs 
(statements by the veteran in August 2003 and October 2004), 
for residuals of fractured ribs and sternum (hearing 
testimony on January 26, 2006), and for disabilities of the 
right lung and left kidney claimed as secondary to service-
connected shell fragment wound residuals (statements by the 
veteran in May 2001 and August 2003).  At the January 26, 
2006 hearing, the veteran's representative indicated that the 
veteran might pursue reopening of his claim of entitlement to 
service connection for post-traumatic stress disorder.  These 
issues have not been adjudicated and are referred to the RO 
for any appropriate action.

The issues regarding the veteran's claims for higher 
disability ratings are addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The veteran incurred his service-connected residuals of 
cold injuries, shell fragment wounds, and phosphorus burns 
during his first period of active military service, from 
January 1942 to October 1945.

2.  The veteran separated from his second period of active 
military service on October 15, 1951.

3.  The veteran's claim of service connection for residuals 
of cold injuries, shell fragment wounds, and phosphorus 
burns, was received on December 2, 1951.


CONCLUSION OF LAW

The criteria for an effective date of October 16, 1951, for 
the grant of service connection for residuals of cold 
injuries, shell fragment wounds, and phosphorus burns are 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.4(b)(1), 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
The veteran's claim was denied in an October 1995 rating and 
again in a June 2000 Supplemental Statement of the Case.  
Letters from VA to the veteran in July 2003 and December 2004 
provided notice regarding as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b) (2005).  
Although the letters did not address what information and 
evidence was needed to substantiate the veteran's claim for 
an earlier effective date, a report of contact with the 
veteran on February 1, 1995 indicates that that information 
and evidence was discussed with the veteran at that time, it 
is clear from the substantial body of evidence submitted by 
the veteran and his contentions with regard to the evidence 
that the veteran had a clear grasp of the information and 
evidence necessary to substantiate his claim.  In view of the 
decision that follows, which is a complete grant of the 
veteran's claim, the Board finds that there is no prejudice 
to the veteran.  Notice as to the assignment of disability 
ratings for the period prior to September 30, 1993, is not 
required because the disability ratings are not being set in 
this decision.  Disability ratings will be set by the RO in a 
future decision.  The veteran is not prejudiced by the lack 
of this element of notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disabilities) records exist that have not 
been obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in February 1994 and March 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the May 1999 and May 2005 Remands 
from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.

At a January 26, 2006 hearing, the Board granted the 
veteran's motion to advance this case on the docket.  
38 C.F.R. § 20.900(c) (2005).  

Analysis
The effective date for the award of service connection will 
be the date following separation from active service or date 
entitlement arose, if the claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2)(i) 
(2005).

In this case, the veteran's service-connected residuals of 
cold injuries, shell fragment wounds, and phosphorus burns 
arose during his military service from January 1942 to 
October 1945.  The veteran's WD AGO FORM 53-55, Enlisted 
Record and Report of Separation, Honorable Discharge for his 
first period of service, indicates that the veteran suffered 
frozen feet and was awarded the Silver Star, Purple Heart, 
and Bronze Star medals in service.  (The Board notes that two 
versions of this form exist, one of which does not list the 
veteran's medals and injuries.  Both VA and the veteran have 
questioned the authenticity of one or both of the documents; 
however, the National Personnel Records Center in September 
1996 indicated that each document was certifiable as a true 
copy of a separation form.)  Although the veteran was not 
formally diagnosed with these disabilities until a February 
1994 VA examination, that formal diagnosis was based on 
symptoms that had been present for many years prior.  See 
McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (with a pending 
original claim for benefits, the date the evidence was 
submitted or received is irrelevant, even if evidence regards 
symptoms present for many years); see also 38 C.F.R. 
§ 3.4(b)(1) (2005) ("Basic entitlement [to disability 
compensation] exists if the veteran is disabled as a result 
of a personal injury or disease . . . while in active service 
if the injury or disease was incurred . . . in the line of 
duty."); Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
("[T]he effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.").

The veteran alleges that he initially received disability 
benefits from VA in December 1945 following his initial 
period of service and that his disability payments were 
discontinued when he re-entered military service in March 
1951.  The veteran separated from his second period of active 
military service on October 15, 1951.  (The veteran is not 
seeking disability compensation benefits for the period 
between his two terms of active service because the veteran 
believes that any benefits to which he was entitled prior to 
March 1951 have already been paid to him.)  The veteran has 
provided consistent, credible testimony that on December 2, 
1951-within one year following the veteran's separation from 
his second period of active service on October 15, 1951-he 
applied for VA disability benefits, and there is evidence to 
support the veteran's testimony.

An August 30, 1948 letter from the VA loan guaranty division 
indicates that the loan guaranty would not affect the 
disability entitlement that the veteran was then receiving 
and would not result in the forfeiture of any of his 
disability entitlements.  The veteran contends that the 
letter establishes that he was in receipt of VA benefits in 
1948 and that he filed a claim on December 2, 1951, to 
reinstate those benefits.  An October 27, 1993, letter from 
the RO to the veteran indicates that VA was having difficulty 
locating the veteran's original claims folder.  The veteran 
argues that the letter demonstrates that a claims folder had 
been established as a result of his December 2, 1951 claim.  
Similarly, a December 8, 1994, letter from the National 
Personnel Records Center to Senator Paul Coverdell indicates 
that the veteran's service records were loaned to VA prior to 
1973.  The veteran contends that the records must have been 
loaned to VA in conjunction with the development of his 
December 2, 1951 claim.  Finally, the October 1995 rating 
decision indicates that the veteran's VA claims folder was 
destroyed prior to September 1993.  The veteran argues that 
this rating decision demonstrates that a claims folder had 
been established as a result of his December 2, 1951, claim.

Despite researching this case for more than ten years, VA has 
been unable to establish that the veteran was receiving VA 
disability compensation benefits following his initial period 
of service from January 1942 to October 1945.  Although none 
of the evidence pointed to by the veteran is sufficient to 
establish that the veteran had been receiving VA benefits 
prior to December 1951, the evidence establishes that the 
veteran believed that he had been receiving disability 
benefits from VA (as opposed to the military or some other 
federal or state agency) following his first period of 
service, and it bolsters the veteran's credible testimony 
that he filed a claim on December 2, 1951, to pursue those 
benefits.

Although any documents submitted by the veteran in December 
1951 have apparently since been destroyed through no fault of 
the veteran's, the Board construes the documents that the 
veteran purportedly provided to VA on December 2, 1951, as a 
claim of service connection for residuals of his cold 
injuries, shell fragment wounds, and phosphorous burns.  As 
the veteran explained, at that time he was essentially 
asserting that he had suffered from symptoms of these 
disabilities since his service and that he should receive 
service-connected compensation for those disabilities.  See 
38 C.F.R. § 3.1(p) (2005) (A "claim" is "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.").  That claim remained unadjudicated and it became 
the subject of the present appeal in September 1994, when it 
was initially denied.  Ultimately the RO awarded service 
connection for these disabilities.

Resolving any reasonable doubt in the veteran's favor in 
accordance with 38 U.S.C.A. § 5107, the Board finds that the 
veteran filed a claim for service connection on December 2, 
1951, within one year after his separation from his second 
period of active service, and concludes that an effective 
date of October 16, 1951-the day following the veteran's 
separation from his second period of active service-is 
warranted for the grant of service connection for the 
veteran's service-connected residuals of cold injuries, shell 
fragment wounds, and phosphorus burns, based on the date of 
receipt of the claim in December 1951.

The veteran does not allege nor does a review of the record 
reveal that he submitted a claim of entitlement to service 
connection prior to December 1951.  Thus, the effective date 
for the grant of service connection for cannot be earlier 
than October 16, 1951.  See 38 C.F.R. § 3.400(b)(2)(i) 
(2005). 


ORDER

An effective date of October 16, 1951, but no earlier, is 
granted for the award of service connection for the veteran's 
service-connected residuals of cold injuries, shell fragment 
wounds, and phosphorus burns.


REMAND

The veteran has questioned the adequacy of a March 2004 VA 
examination (performed by a private contractor).  At a 
January 2006 hearing, the veteran complained of symptoms that 
were not indicated in the report of the examination.  As 
indicated by the veteran at the January 2006 hearing and 
throughout the evidentiary record, the veteran's primary 
basis for his vigorous pursuit of his claim is his concern 
that he has been treated unfairly by VA for many, many years.  
In order to ensure that the veteran's claims for higher 
ratings are fairly considered, an additional examination 
should be provided to the veteran.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA cold injury protocol 
examination to the veteran in order to 
assist in evaluating the severity of the 
veteran's service-connected residuals of 
cold injuries to the left and right lower 
extremities.  The examination should be 
conducted by a physician who has not 
examined the veteran previously.  The 
veteran underwent VA examinations in 
February 1994 (by a VA physician) and 
March 2004 (by a QTC physician).

The claims folder, including reports of 
VA examinations of the veteran in 
February 1994 (contained in the first 
volume of the claims folder) and March 
2004 (contained in the fourth volume of 
the claims folder), must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

The examiner should complete all relevant 
inquiries on the examination worksheet.

2.  Provide a VA scars examination to the 
veteran in order to assist in evaluating 
the severity of the veteran's service-
connected scar residuals of shell 
fragment wounds and phosphorus burns to 
the left hand, right thigh, abdomen, and 
left leg.  The examination should be 
conducted by a physician who has not 
examined the veteran previously.  The 
veteran underwent VA examinations in 
February 1994 (by a VA physician) and 
March 2004 (by a QTC physician).

The claims folder, including reports of 
VA examinations of the veteran in 
February 1994 (contained in the first 
volume of the claims folder) and March 
2004 (contained in the fourth volume of 
the claims folder), must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

The examiner should complete all relevant 
inquiries on the examination worksheet.

3.  Provide a VA bones examination to the 
veteran in order to assist in evaluating 
the severity of the veteran's service-
connected residuals of fractures of the 
legs (bilateral).  The examination should 
be conducted by a physician who has not 
examined the veteran previously.  The 
veteran underwent VA examinations in 
February 1994 (by a VA physician) and 
March 2004 (by a QTC physician).

The claims folder, including reports of 
VA examinations of the veteran in 
February 1994 (contained in the first 
volume of the claims folder) and March 
2004 (contained in the fourth volume of 
the claims folder) and a September 2000 
statement by Clark Glass, M.D., regarding 
the veteran's left knee (contained in the 
fifth volume of the claims folder), must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

The examination should specifically 
include an evaluation of the veteran's 
left knee.  The examiner should complete 
all relevant inquiries on the examination 
worksheet.

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


